DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 03/29/2021. 

Examiner’s Note
Examiner has cited particular paragraphs on the foreign reference Denteneer et al. (WIPO. Pub. 2009/027931) that have been applied to the claims. The paragraphs in the references have been consecutively numbered for the convenience of the Applicant and a copy of the current modified reference used in this action is being attached to the file as Office Action Appendix as well as the original foreign reference, herewith.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by DENTENEER et al. (WIPO. Pub. 2009/027931).

Regarding claim 9 Denteneer disclose, a method performed by a station (STA), the method comprising: 
receiving, from an access point (AP), a request to send (RTS) frame having a duration field para. 94, “the AP 10 initiates the MU MIMO transmission by transmitting an MU-RTS frame, which now also includes a duration field”; 
transmitting, to the AP, in response to receiving the RTS frame, a clear to send (CTS) frame para. 97, “After receiving an MU-RTS frame, polled stations reply with an M-CTS frame”; 
receiving, from the AP para. 63, “The stations receive the MIMO frame”, data of a multi-user (MU) data unit addressed to the STA and another STA para. 61, “From the received ones”, M-CTS frames, “The transmitter (e.g. AP 10)… may create a MIMO frame from those packets destined only to stations which replied”, 
wherein the data is received, by the STA, on a subset of sub-carrier frequencies of which the MU data unit spans para. 138, “Instead of transmitting the M-CTS and M-ACK frames in a TDMA mode, all the sub-carriers are divided into subsets and each subset is assigned to one station which has to send an M-CTS or M-ACK frame”; and 
transmitting an acknowledgement (ACK) frame, to the AP para. 63, “The stations receive the MIMO frame, and generate a M-ACK frame, e.g., by the same rules as in M-DCF”, wherein the MU data unit and the ACK frame are transmitted within a duration indicated by the duration field para. 94, The proposed duration field may contain a predicted duration d of the whole expected transmission, from the end of the MU-RTS frame up to the last M-ACK frame.  
Regarding claim 10 Denteneer disclose, wherein the ACK frame is a block ACK frame type para. 68, “additionally, other options of IEEE 802.11e, such as transmission opportunities (TxOP), block acknowledgement (BA), or no acknowledgement may also be combined with the above procedures, so as to further improve the performance”. Although it is not clear that the M-ACK frame it is specifically a block frame, Denteneer discloses a well-known standard at the time of the invention that would be inheritable necessary to use the M-ACK frame as a block frame to include multiple ACK responses together in block acknowledgements.  
Regarding claim 11 Denteneer disclose, wherein the ACK frame is an ACK frame type the ACK frame is transmitted simultaneously with another ACK frame of the another STA para. 139, “Hence, M-CTS and M-ACK frames are transmitted simultaneously”.  
Regarding claim 12 Denteneer disclose, wherein the duration field is set in accordance with an ACK type and the ACK frame is transmitted according to the ACK type para. 129, “the duration field may be set to the duration of the longest spatial stream plus an SIFS interval and the time needed to transmit the M-ACK frame”.  
Regarding claim 13 Denteneer disclose, wherein the ACK frame is an orthogonal frequency division multiple access (OFDMA) ACK frame para. 136, “In case of OFMDA, by using e.g. a quarter of sub-carriers, short packets such as the M-CTS and M-ACK frame, are not four times longer”.  
Regarding claim 14 Denteneer disclose, wherein the MU data unit comprises data intended for the another STA para. 25, “Thereby, different other transmission ends (e.g. WLAN stations) can be destinations for packets inside the frame, so that delay and throughput can be balanced in heterogeneous traffic situations”.  
Regarding claim 15 Denteneer disclose, wherein at least one of the RTS frame, CTS frame, MU data unit or ACK frame includes a group identifier para. 20, “identification of the polled stations may be based on a 4-bit identification,… namely, a CTS frame must be constructed and transmitted. This means, after receiving the RTS frame, the PHY layer extracts the identification list, and the MAC layer must then check whether the list contains an identification for itself”.  
Regarding claim 16 Denteneer disclose, wherein the ACK frame indicates unsuccessful reception of the MU data unit para. 8, “the MIMO-ACK (M-ACK) frame may have a one byte long bitmap field called Acknowledged Packet Bitmap (APB) to confirm the reception of each packet from different streams separately. It contains positive and negative acknowledgements for each spatial stream”.
Claim 1 recites an apparatus corresponding to the method of claim 9 and thus is rejected under the same reason set forth in the rejection of claim 9.
Regarding claim 2 the limitations of claim 2 are rejected in the same manner as analyzed above with respect to claim 11.
Regarding claim 3 the limitations of claim 3 are rejected in the same manner as analyzed above with respect to claim 10.
 Regarding claims 4-8  the limitations of claims 4-8, respectively, are rejected in the same manner as analyzed above with respect to claims 12-16, respectively.
Regarding claim 18 the limitations of claim 18 are rejected in the same manner as analyzed above with respect to claim 10.
Regarding claim 19 the limitations of claim 19 are rejected in the same manner as analyzed above with respect to claim 9.
Regarding claim 20 the limitations of claim 20 are rejected in the same manner as analyzed above with respect to claim 13.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zweig et al. (U.S. Pat. 7154854) which disclose(s) Automatic Distribution Of RTS And Frag Thresholds
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471